Citation Nr: 9909830	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-06 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Entitlement to service connection for allergies on a 
radiation basis.

3.  Entitlement to service connection for skin cancer on a 
radiation basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1955, from July 1966 to July 1968, and from May 1971 
to January 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In April 1998, the Board determined 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for bilateral foot 
disability and remanded the case for further development.  
The case was returned to the Board in June 1998 and the 
veteran thereafter presented testimony from the RO at a video 
conference hearing held before the undersigned, seated in 
Washington, DC, in October 1998.

The veteran was afforded a period of sixty days from his 
October 1998 hearing in which to submit additional evidence.  
The record reflects that no additional evidence has been 
submitted.

The issues of entitlement to service connection for bilateral 
foot disability and for skin cancer on a radiation basis are 
addressed in the remand at the end of this action.


FINDING OF FACT

The claim for service connection for allergies on a radiation 
basis is not plausible. 


CONCLUSION OF LAW

The claim for service connection for allergies on a radiation 
basis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the veteran has claimed that 
he was hospitalized at the Fort Bliss, Texas, medical 
facility for three months in 1954.  Records from that 
facility for the alleged period of hospitalization are not on 
file.  However, as the veteran has not alleged that records 
from this facility or from any other facility would provide 
medical evidence of an etiological link between his current 
allergies and purported exposure to radiation (as opposed to 
blood transfusions allegedly performed in service), the Board 
concludes that a remand of the instant claim for the purpose 
of obtaining these records is not warranted.  The Board also 
notes that the veteran has claimed receipt of monetary 
benefits from the Social Security Administration (SSA), but 
that the basis for the veteran's entitlement to such benefits 
is unclear.  The Board points out, however, that neither the 
veteran nor his representative has requested VA to obtain 
copies of any records in SSA's possession, or indicated that 
any such records would be germane to the instant issue on 
appeal.  The Board therefore concludes that a remand to 
secure any extant medical records from SSA is not warranted.

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).   

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999, hereinafter Court) has stated repeatedly that 38 
U.S.C.A. § 5107(a) unequivocally places an initial burden on 
a claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak at 610-11.  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service medical records document that the veteran exhibited 
allergies to a number of substances, including local 
anesthetics, penicillin, and vaccines for polio and tetanus 
toxoid.  While medical records for the veteran's first period 
of service do not disclose the veteran's blood type, his DD 
Form 214 for that period shows his Blood Group as "A."  
Service medical records for the veteran's subsequent periods 
of service show his blood type as "A positive."

The veteran was afforded a VA examination in July 1973, at 
which time he reported experiencing allergic reactions in 
service to injections of the polio and tetanus toxoid 
vaccines, and to the use of penicillin and novocaine.  He 
also reported an allergic reaction to his woolen jumper in 
service and experiencing nasal symptoms caused by exposure to 
weed and grasses.  The examiner diagnosed the veteran with 
multiple allergies by history.

VA treatment records for July 1987 to March 1998 contain 
multiple notations to the effect that the veteran is allergic 
to several substances, including the tetanus and polio 
vaccines, local anesthesia, penicillin and aspirin.  The 
reports also document treatment for an allergic reaction to a 
bug bite on the veteran's right foot and for seasonal 
allergies.  The treatment records are negative for any 
reference to radiation exposure.

On file are several statements by the veteran to the effect 
that he was assigned to retrieve parts of a detonated atomic 
warhead at the White Sands Proving Ground between April 1954 
and October 1954, and that he witnessed an atomic test blast 
at the Nevada Test Site.  He averred that his allergies 
developed after participation in the Nevada Test Site 
detonation, but that documentation of his participation in 
the claimed tests was not likely obtainable, since such 
participation required Top Secret clearance.

On file is a statement, dated in November 1995, from the 
Defense Nuclear Agency (DNA).  That agency indicated that the 
only atmospheric nuclear test conducted at the White Sands 
Proving Ground was conducted in July 1945, and that all 
subsequent atmospheric nuclear tests in the United States 
were performed at the Nevada Test Site.  The DNA stated that 
the veteran may have participated in a simulated nuclear test 
exercise instead, and that while virtually all aspects of 
such a simulation are the same as with an actual detonation, 
the detonation would have been non-nuclear.
 
The veteran was afforded a hearing before a hearing officer 
at the RO in June 1996, at which time he testified that he 
witnessed a nuclear blast in April or May 1954 at the White 
Sands Proving Ground from a distance of 50 miles, after which 
he was ordered to retrieve remaining parts from the detonated 
device.  He stated that he wore no protective clothing at 
that time and that he was in the blast area for approximately 
one hour before completing his assignment.  He testified that 
he subsequently participated in an atmospheric nuclear 
detonation in June 1954 at the Nevada Test Site, and that the 
exercise was titled "Count Down to Ground Zero Level."  He 
averred that he was part of a 2000 man team stationed one 
mile from the center of the detonation, and that only 210 men 
survived the blast.  He testified that the detonation blinded 
and deafened him, although he denied sustaining any burns, 
and that he was thereafter hospitalized for three months.  He 
testified that during hospitalization he underwent a complete 
blood transfusion, resulting in a change in his blood type 
from "A negative" to "A positive."  He argued that the 
change in his blood type resulted in the development of his 
claimed allergies, and that he was told so by a physician.  
He indicated that he first noticed the development of 
allergies in the 1960s.  

At the veteran's October 1998 hearing before the undersigned, 
he testified that he was assigned to a field recovery unit in 
May 1954 at the White Sands Proving Ground, and that he 
witnessed an atomic blast and had to recover parts of the 
detonated device at that time.  He alleged that he 
subsequently participated in July 1954 in an atmospheric 
nuclear detonation at the Nevada Test Site, of which he was 
one of only 210 men to survive the blast.  He reiterated his 
contentions concerning his subsequent hospitalization and 
blood transfusions, and testified that his treating 
physicians had informed him that his radiation exposure 
caused his allergies.

The Board notes that the veteran's allergies are not among 
the radiogenic diseases listed in 38 C.F.R. § 3.311 (1998) 
and nor are they subject to presumptive service connection on 
a radiation basis under 38 U.S.C.A. § 1112(c) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.309(d) (1998).  In addition, the 
veteran has neither provided nor identified medical or 
scientific evidence showing that his allergies are a disease 
which may be induced by exposure to ionizing radiation.  
Indeed, the only evidence supportive of an etiological 
relationship consists of the lay assertions of the veteran 
himself.  As the Court held in Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay persons are not competent to offer 
medical opinions, so the assertions of lay persons concerning 
medical diagnosis or causation cannot constitute evidence of 
a well-grounded claim.  Likewise, the veteran's contention 
that his physicians have linked his allergies to radiation 
exposure in service are of no probative value, since as a 
layperson, the veteran's account of what his physicians 
purportedly said does not constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
veteran has not alleged the existence of any additional 
evidence which could be obtained from these physicians to 
support his claim.  In light of these circumstances, the 
Board must conclude that the veteran's claim is not well 
grounded.

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
allergies on a radiation basis.  Graves v. Brown, 8 Vet. App. 
522, 524 (1996).


ORDER

Entitlement to service connection for allergies on a 
radiation basis is denied.


REMAND

The Board notes in a December 1995 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for direct service connection for 
allergies.  At his June 1996 hearing before a hearing officer 
at the RO, the veteran presented testimony to the effect that 
his allergies originated in service.  The Board construes the 
veteran's testimony to be a Notice of Disagreement with 
respect to the December 1995 decision to the extent that it 
held that new and material evidence had not been presented to 
reopen the direct service connection claim.  The record 
reflects that the veteran has not been provided a Statement 
of the Case in response to this Notice of Disagreement.

As noted in the Introduction, the Board's April 1998 decision 
reopened the veteran's claim for service connection for 
bilateral foot disability.  The record reflects, however, 
that the veteran has not been afforded a VA examination which 
addresses the etiology of his claimed disability.

With respect to the veteran's claim for service connection 
for skin cancer on a radiation basis, VA treatment notes 
disclose treatment for squamous cell carcinoma of the penis.  
The veteran has alleged, in essence, that he was exposed to 
ionizing radiation at an atmospheric nuclear detonation at 
the White Sands Proving Ground in 1954, and at another such 
test at the Nevada Test Site sometime between March 1954 and 
July 1954.  The veteran asserts that following the latter 
event he was hospitalized at the Fort Bliss, Texas, medical 
facility for three months.  Records from that facility are 
not on file and there is no indication that such records have 
been requested by the RO from the named facility directly.  
In addition, the veteran has alleged that medical records 
from the U.S. Naval Hospital in Newport, Rhode Island, should 
be obtained in support of his claims.

The record reflects that the RO contacted the Defense Nuclear 
Agency in order to verify the veteran's claimed participation 
in atmospheric nuclear testing in 1954.  That agency 
responded in November 1995 that no such tests were performed 
at the White Sands Proving Ground after 1945, and that more 
detailed information was required from the veteran in order 
to document his participation in any tests at the Nevada Test 
Site.  Specifically, the DNA required the dates of the 
veteran's participation and the name of the test.  The record 
reflects that the veteran subsequently presented testimony in 
June 1996 and October 1998 to the effect that he participated 
in atmospheric nuclear testing at the Nevada Test Site 
between March 1954 and July 1954, and that the test may have 
been titled operation "Count Down to Ground Zero Level."  
There is no indication that the RO has provided the DNA with 
the additional information.  In addition, the Board notes 
that while the DNA, in its November 1995 correspondence, 
identified an additional source for verifying the veteran's 
participation in tests at the White Sands facility, the RO 
has not attempted to contact the named source.

The Board lastly notes that the veteran, in December 1997, 
reported that he was in receipt of monetary benefits from the 
Social Security Administration, although, as noted 
previously, the basis for the veteran's entitlement to 
benefits from that agency remains unclear.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  The RO should obtain all 
available service medical and 
personnel records for the veteran.  
In any event, the RO should contact 
the William Beaumont Army Medical 
Center at Fort Bliss, Texas, as well 
as the Naval Hospital in Newport, 
Rhode Island, directly, and ask 
those facilities to search for any 
medical records for the veteran from 
1953 to 1973, and to provide any 
such records which are located.

3.  The RO should contact the 
veteran and request that he identify 
whether SSA is in possession of 
medical records which are pertinent 
to his remaining claims and which 
are not on file.  If the veteran 
responds in the affirmative, the RO 
should attempt to obtain copies of 
any such medical records from SSA.

4.  The RO should contact the U.S. 
Army Ionizing Radiation Dosimetry 
Center, ATTN:  AMXTM-SR-D, P.O. Box 
14063, Lexington, Kentucky 40512-
4063, and request that they furnish 
any available information to verify 
the veteran's exposure to ionizing 
radiation. 

5.  The RO should also provide the 
Defense Nuclear Agency with copies 
of the veteran's service personnel 
records and his statements and 
testimony concerning the 
circumstances of his radiation 
exposure at the Nevada Test Site 
between March 1954 and July 1954, 
and his participation in operation 
"Count Down to Ground Zero Level," 
and request the Defense Nuclear 
Agency to provide a description of 
the veteran's service duties that 
would have included any risk of 
radiation exposure, an estimate of 
the veteran's service radiation 
exposure, and a copy of any 
available records pertinent to 
assessing the veteran's service 
radiation exposure.

6.  Then, the RO should determine 
whether the veteran was exposed to 
radiation during service, and, if 
so, should undertake any other 
development required under 38 C.F.R. 
§ 3.311, to include review by the 
Director of the Compensation and 
Pension Service.

7.  The RO should also arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any bilateral foot 
disability.  All indicated tests 
should be conducted, and the 
examiner is to set forth all 
findings in detail.  The examiner 
should be requested to provide an 
opinion as to whether the disability 
clearly and unmistakably existed 
prior to service and, if so, whether 
it increased in severity during 
service.  If the examiner is of the 
opinion that the disorder increased 
in severity during service, he 
should also provide an opinion as to 
whether the increase was clearly and 
unmistakably due to natural 
progress.  If the examiner is of the 
opinion that any bilateral foot 
disability did not exist prior to 
service, he should provide an 
opinion as to whether it is at least 
as likely as not that such 
disability is etiologically related 
to service.  The rationale for all 
opinions expressed should be 
explained.  The veteran's claims 
file must be made available to the 
examiner for review.  The 
examination report is to reflect 
whether a review of the claims file 
was made.  The examination report 
must be typed. 

8.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development, adjudicate the reopened 
claim for service connection for 
bilateral foot disability based on a 
de novo review of the record, and 
readjudicate the issue of 
entitlement to service connection 
for skin cancer on a radiation 
basis.  If indicated, the RO should 
also adjudicate the issue of whether 
new and material evidence has been 
submitted to reopen the claim for 
direct service connection for 
allergies.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case for all issues in appellate status, 
including the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
allergies on a direct basis (unless it has been resolved to 
the veteran's satisfaction).  The veteran and his 
representative should be informed of the requirements to 
perfect an appeal with respect to any new issue and should be 
afforded an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

